IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                             July 1, 2009
                                     No. 08-61006
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk


EDWARD ARMBRUSTER

                                                   Petitioner - Appellant
v.

COMMISSIONER OF INTERNAL REVENUE

                                                   Respondent - Appellee




                        Appeal fromUnited States Tax Court,
                             Internal Revenue Service
                                   No. 26355-07


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Edward Armbruster failed to file his 2005 tax return. He appeals pro se
the decision of the United States Tax Court granting the Government’s motion
for judgment on the pleadings and assessing his tax deficiency at $21,322 with
additional penalties totaling $7,465. Even though we construe Armbruster’s




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-61006

pleadings and arguments liberally, Longoria v. Dretke, 507 F.3d 898, 901 (5th
Cir. 2007), he failed to argue below any of the issues he raises on appeal.
      Armbruster’s appeal presents three arguments, none of which were
presented to the Tax Court, where he also proceeded pro se. Armbruster’s
response to the Government’s motion for judgment on the pleadings did not
contain any argument why the Government’s calculation of a deficiency was
incorrect factually or as a matter of law. Instead, he accused the Government’s
attorneys of violating ethical rules and asserted merely that he had “assigned
error” to the Government’s assessment of a deficiency. Such a general assertion,
devoid of any factual or legal argument, even from a pro se party, will not
preserve an argument on appeal. See Stearman v. Comm’r, 436 F.3d 533, 537
(5th Cir. 2006) (affirming a dismissal of a pro se tax complaint for failure to raise
arguments below in response to the government’s motion to dismiss). The only
other pleading in the record, Armbruster’s petition for determination of a
deficiency, asserts two frivolous arguments that he has abandoned on appeal.
Arguments raised for the first time on appeal are waived. See Yohey v. Collins,
985 F.2d 222, 225, 227 (5th Cir. 1993) (declining to consider issue raised for the
first time on appeal by a pro se appellant). Accordingly, the judgment of the tax
court is AFFIRMED.




                                         2